     Case 8:20-cv-00029-JVS-KES Document 29 Filed 07/02/21 Page 1 of 2 Page ID #:222



 1 LAW OFFICES OF RONALD A. MARRON
   RONALD A. MARRON (SBN 175650)
 2 ron@consumersadvocates.com
 3 ALEXIS M. WOOD (SBN 270200)
   alexis@consumersadvocates.com
 4 KAS L. GALLUCCI (SBN 288709)
 5 kas@consumersadvocates.com
   651 Arroyo Drive
 6
   San Diego, California 92103
 7 Telephone: (619) 696-9006
 8 Facsimile: (619) 564-6665
 9 Attorneys for Plaintiff and the Proposed Class
10
                    UNITED STATES DISTRICT COURT
11
          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12
13 MICAH WATKINS, on behalf of                   Case No. 8:20-cv-00029 JVS (KESx)
14 herself, and all others similarly situated,
                                                 CLASS ACTION
15                             Plaintiff,
16                      vs.                      NOTICE OF SETTLEMENT
17 TAX RISE, INC.                                AND REQUEST TO VACATE
                                                 SCHEDULE
18
                               Defendant.
19
20
21
22
23
24
25
26
27
28



                         Watkins v. Tax Rise, Inc., Case No. 8:20-cv-00029-JVS(KESx)
                                  Notice of Settlement and Request to Vacate Schedule
     Case 8:20-cv-00029-JVS-KES Document 29 Filed 07/02/21 Page 2 of 2 Page ID #:223



 1 TO THE COURT, PARTIES AND THEIR ATTORNEYS:
 2          PLEASE TAKE NOTICE that Plaintiff Micah Watkins (“Plaintiff”) and
 3 Defendant Tax Rise, Inc. (“Defendant”) have agreed to settle the above-entitled
 4 matter on an individual basis. The Parties anticipate that they will finalize the
 5 settlement agreement and file a request for dismissal as to Plaintiff’s individual
 6 claims with prejudice and without prejudice as to the putative class, pursuant to
 7 Federal Rule of Civil Procedure 41(a)(1), no later than 30 days from the date of this
 8 Notice. In light of the Settlement, the Parties jointly request the Court vacate the
 9 current schedule (Dkt Nos. 22 & 28) and permit the Parties 30 days to file a request
10 for dismissal.
11
      DATED: July 2, 2021                  /s/ Ronald A. Marron
12                                         Ronald A. Marron
13
                                           LAW OFFICES OF RONALD A.
14                                         MARRON
15                                         RONALD A. MARRON
16                                         ron@consumersadvocates.com
                                           KAS L. GALLUCCI
17                                         kas@consumersadvocates.com
18                                         MICHAEL T. HOUCHIN
                                           mike@consumersadvocates.com
19                                         ELISA PINEDA
20                                         elisa@consumersadvocates.com
                                           651 Arroyo Drive
21
                                           San Diego, California 92103
22                                         Telephone: (619) 696-9006
23                                         Facsimile: (619) 564-6665
                                           Attorneys for Plaintiff and the Proposed
24                                         Class
25
      DATED: July 2, 2021                  /s/ Anthony Marcus
26
                                           Anthony Marcus Law Firm
27                                         406 Orchid Avenue #831
28                                         Corona Del Mar, California 92625
                                           Attorney for Defendant

                                              1
                         Watkins v. Tax Rise, Inc., Case No. 8:20-cv-00029-JVS(KESx)
                                  Notice of Settlement and Request to Vacate Schedule
